DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term means coupled with functional language without reciting sufficient structure to perform the recited function and the means is not modified by sufficient structure, material, or acts for performing the claimed function.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Such claim limitation(s) is/are: 
“means for coupling the plurality of servo motors individually to the plurality of shafts within the enclosure assembly” in claim 1, and the specification discloses that the corresponding structure is “An output shaft on each of these servomotors supports a toothed sprocket for a timing belt that drives respective sprockets that are mounted on the shafts for a label supply reel 100, a label carrier take-up reel 102 and a driven roller 118 in the pinch assembly that on demand moves to press the carrier material against the pinch roller 103”

“means located on the first shaft for releasably gripping a core of the label web supply reel” and “means located on the second shaft for releasably gripping a core of the label web take-up reel” in claim 6, and the specification discloses that the corresponding structure is described 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1 and dependent claims 2-19, the prior art of record does not disclose the additional feature of “a plurality of rotatable shafts extending through the front wall of the enclosure assembly, a first of said shafts adapted to support a label web supply reel and a second of said shafts adapted to support a web take-up reel, a third of said shafts having a label web drive roll thereon and a fourth of said shafts mounting a pinch roller assembly, each of said first, second, third and fourth shafts passing through an associated bearing isolator mounted to the enclosure assembly and 
The prior art of record does discloses some of the features of claim 1.  
Riva (US 20180265239 A1), for example, discloses a support stand (support frame 31) and a labeler assembly (robot 30 and label printer 34) which is capable of being positioned in a cantilevered relation above a conveyor (belt 1).  See Riva, paragraph 0048, disclosing “The equipment 100 further comprises a robot 30 connected to the central unit 20 (for example by cable or also wirelessly, so as to be able to receive signals emitted by the unit 20), said robot 30 comprising essentially a support frame 31 arranged straddling the belt 1 (so as to be passed through by the belt 1), along with an operating portion 32 fixed to the frame 31, in particular above the belt 1.”
Valdemar (FR 2825342 A1) teaches that it is known for the labeler assembly to include an enclosure assembly, teaching that “Thus, to proceed with the cleaning of the labeling machine, the labeling head is moved to bring it into the storage enclosure, and the sealing means of the enclosure are maneuvered. The labeling head is thus protected.”  Valdemar teaches that “Advantageously, the shells are provided with seals not shown here allowing the enclosure 8 to be sealed”, which reads on the claimed gasket.
Reed (US 20160376047 A1) discloses that servomotors are known for driving labeler components.  See paragraph 0059, disclosing that “The vertical track motor 105 may be various kinds of motors (such as an AC motor, a servo motor, etc.).”  See also paragraph 0060, disclosing that “In some implementations, it is preferred that the vertical track motor 105 be a servo motor having an encoder, which allows precise control of the movement of the conveying system and precise positioning of the carriage 104 and the applicator system 110.  The use of a 
McNestry (US 20150291302 A1) discloses a peel plate assembly (label peel beak).  See paragraph 0304, disclosing “In use, the label stock 18 extends along the web path 20 from the supply spool support 10 (and in particular from the supply spool 16) around the first roller 22, around the dancing arm roller 32, around the second roller 24, around the labelling peel beak 30, around the third roller 26 and is wound onto the take up spool support 12 to form a take up spool 34.”.  Numerous rollers are also present.  See paragraph 0302, disclosing “In the labelling machines shown in FIGS. 1 and 2, first, second and third rollers (22, 24 and 26) define the web path 20 between the supply spool support 10 and take up spool support 12.  It will be appreciated that in other embodiments of the labelling machine, components other than rollers may be used to define the web path 20.  Suitable components may be those which impart only a small friction force to label stock when label stock contacts it.”
Tones (US 20110109047 A1 and US 20180128380 A1) discloses a bearing isolator for various conditions.  Tones teaches in the US 20180128380 A1 publication in paragraph 0005 that “A bearing isolator is disclosed herein that, in some embodiments, is used between a rotating shaft and a bearing housing.  In such embodiments, the design includes an internal stator that engages the housing and a rotor that engages the shaft.  A labyrinth pathway may be defined between the rotor and stator to prevent the migration of lubricants and/or contaminates in either direction.”
However, as noted above, this prior art of record does not disclose the additional feature in the particular arrangement of “a plurality of rotatable shafts extending through the front wall of the enclosure assembly, a first of said shafts adapted to support a label web supply reel and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK